--------------------------------------------------------------------------------

Exhibit 10.27


AMENDMENT
AND
JOINDER AGREEMENT TO
RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT AND JOINDER AGREEMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as
of October 20, 2006 (this “Amendment and Joinder Agreement”), is by and among
COVENANT TRANSPORT, INC. (“Covenant Tennessee”), SOUTHERN REFRIGERATED
TRANSPORT, INC. (“Southern Refrigerated” and, together with Covenant Tennessee,
the “Original Originators” and each, an “Original Originator”), CVTI RECEIVABLES
CORP (the “Purchaser”), COVENANT TRANSPORT SOLUTIONS, INC. (“Transport
Solutions”) and STAR TRANSPORTATION, INC. (“Star Transport” and, together with
Transport Solutions, the “New Originators” and each, a “New Originator”, and
together with the Original Originators, the “Originators” and each, an
“Originator”). Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Original Agreement, as defined below.


WHEREAS, the Original Originators and the Purchaser entered into that certain
Receivables Purchase Agreement, dated as of December 12, 2000, as amended,
restated, supplemented or otherwise modified to the date hereof (the “Original
Agreement” and, together and as amended by this Amendment and Joinder Agreement,
the “Agreement”); and


WHEREAS, the Original Originators and the Purchaser desire to add the New
Originators as Originators under the Original Agreement;


WHEREAS, the Original Originators and the Purchaser have requested the Lender
and the Administrator to consent to the addition of the New Originators as
Originators under the Original Agreement;


WHEREAS, the Lender and the Administrator have agreed to consent to the addition
of the New Originators as Originators under the Original Agreement;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


Section 1.   Amendments.


(a)   Section 1.1 of the Original Agreement is amended by adding the following
defined terms in alphabetical order:


Non-Owner Originator: Each of Covenant Transport Solutions, Inc. and Star
Transportation, Inc.




--------------------------------------------------------------------------------



Originator Note Limit: On any day, the lesser of (a) $1,860,000 and (b) 3% of
the Facility Limit.


Owner Originator: Each of Covenant Transport, Inc. and Southern Refrigerated
Transport, Inc.


(b)   Sections 2.1(a), (b) and (c) of the Original Agreement are each replaced
with the following:


(a)   Each Originator hereby sells, absolutely assigns, transfers and conveys to
the Purchaser on each Purchase Date, on the terms and subject to the conditions
specifically set forth herein, all of its respective right, title and interest,
in, to and under (i) all Receivables (other than Contributed Receivables), now
existing or arising hereafter and prior to the Purchase Termination Date, and
all payment and enforcement rights (but not any obligations) to, in and under
the related Contracts, (ii) all Collections and other monies due or to become
due with respect to the foregoing, (iii) all Related Security for the
Receivables, (iv) all lockboxes and accounts to which Collections are sent, and
all funds and investments from time to time therein, (v) all books and records
related to the foregoing and (vi) all proceeds of the foregoing, including,
without limitation, insurance proceeds relating thereto (collectively, the
“Purchased Assets”).


(b)   In consideration of the capital stock of the Purchaser issued to Covenant
Tennessee and Southern Refrigerated, each Owner Originator agrees to contribute,
and does hereby contribute to the Purchaser, and the Purchaser hereby accepts
from such Originator, all of such Owner Originator’s right, title and interest
in and to (i) Receivables, and all of the rights described in clauses (ii)
through (vi) of Section 2.1(a) related thereto, starting with the oldest such
Receivable such that the aggregate Unpaid Balance of all such Receivables shall
be as close as possible to, but not less than, $2,000,000 (the “Initial
Contributed Receivables”) and (ii) all other Contributed Receivables.


(c)   On each Purchase Date, all of such Originator’s right, title and interest
in and to the newly created Receivables (other than, in the case of an Owner
Originator, Receivables indicated on a Purchase Report as having been
contributed by such Owner Originator to the Purchaser (such Receivables,
together with the Initial Contributed Receivables, the “Contributed
Receivables”)) and the other Purchased Assets shall be sold, absolutely
assigned, transferred and conveyed to the Purchaser by the sale, absolute
assignment, transfer and conveyance set forth in paragraph (a) of this Section
2.1 and, in the case of each Owner Originator, paragraph (b) of this Section
2.1, without any further action by such Originator or the Purchaser; all
Contributed Receivables (other than the Initial Contributed Receivables) of such
Owner Originator shall be contributed to the Purchaser on the date they are
created without further action by such Originator or the Purchaser.



2

--------------------------------------------------------------------------------



(c)   Section 2.3 (b) of the Original Agreement is replaced with the following:


(b)   On each Purchase Date falling after the Closing Date until the Purchase
Termination Date, on the terms and subject to the conditions of this Agreement,
the Purchaser shall pay to such Originator the Purchase Price for the
Receivables and other Purchased Assets purchased from such Originator on such
Purchase Date as follows:


(i)   First, (a) if Receivables and Purchased Assets to be acquired by the
Purchaser are sold by both any Non-Owner Originator and any Owner Originator, by
paying (I) to each such Non-Owner Originator a portion of the Purchase Price due
by depositing into such account as such Non-Owner Originator shall specify
immediately available funds from monies held by or on behalf of the Purchaser
solely to the extent that such monies do not constitute Collections that are
required to be segregated and held by the Master Servicer or distributed to the
Administrator or the Lender pursuant to the Loan Agreement on the next
Distribution Date or required to be paid to the Master Servicer as the
Servicer’s Fee on the next Distribution Date, or otherwise necessary to pay
current expenses of the Purchaser (in its reasonable discretion) (such available
monies, the “Available Funds”), subject to the terms of the Loan Agreement, and
(II) if any Available Funds remain after making such payment to the Non-Owner
Originators from whom Receivables and Purchased Assets are to be acquired by the
Purchaser on such day, then to each such Owner Originator a portion of the
Purchase Price due by depositing Available Funds into such account as such
Non-Owner Originator shall specify, (b) if Receivables and Purchased Assets to
be acquired by the Purchaser are sold only by one or more Non-Owner Originators,
by paying to each such Non-Owner Originator a portion of the Purchase Price due
by depositing Available Funds into such account as such Non-Owner Originator
shall specify and (c) if Receivables and Purchased Assets to be acquired by the
Purchaser are sold only by one or more Owner Originators, by paying to each such
Owner Originator a portion of the Purchase Price due by depositing Available
Funds into such account as such Owner Originator shall specify . Any Collections
that have been paid to an Originator during any Due Period shall be credited
towards the Purchaser’s obligation pursuant to this clause first; provided,
however, that, if Collections paid to any Originator exceed the Purchase Price
for Receivables and the other Purchased Assets purchased from such Originator
for such Due Period, or, absent a cash payment, the Purchaser shall not have
sufficient cash to meet its payment obligations pursuant to the Loan Agreement,
such Originator shall turn over such excess to the Purchaser; and


(ii)   Second, if the aggregate of the principal amounts outstanding under the
Originator Notes shall be less than the Originator Note Limit and if on such
Purchase Date (A) only one or more of the Non-Owner Originators is selling to
the Purchaser any Receivables and other Purchased Assets, by increasing the
principal amount outstanding under the Originator Notes issued to such Non-Owner
Originators up to an amount such that after giving effect to such increases the
aggregate of the principal amounts outstanding under the Originator Notes

3

--------------------------------------------------------------------------------



shall not exceed the Originator Note Limit, (B) any combination of Owner
Originators and Non-Owner Originators are selling to the Purchaser any
Receivables and other Purchased Assets, then first, by increasing the principal
amount outstanding under the Originator Notes issued to the Non-Owner
Originators, up to an amount such that after giving effect to such increases the
aggregate of the principal amounts outstanding under the Originator Notes shall
not exceed the Originator Note Limit and second, if after giving effect to any
increases on such Purchase Date in the aggregate of the principal amounts
outstanding under the Originator Notes issued to the Non-Owner Originators, the
aggregate of the principal amounts outstanding under the Originator Notes shall
not exceed the Originator Note Limit, by increasing the principal amount
outstanding under the Originator Notes issued to the Owner Originators up to an
amount such that after giving effect to all increases in the aggregate of the
principal amounts outstanding under the Originator Notes on such Purchase Date,
such aggregate principal amount shall not exceed the Originator Note Limit or
(C) only one or more of the Owner Originators is selling to the Purchaser any
Receivables and other Purchased Assets, by increasing the principal amount
outstanding under the Originator Notes issued to such Owner Originators up to an
amount such that after giving effect to such increases the aggregate of the
principal amounts outstanding under the Originator Notes shall not exceed the
Originator Note Limit; and


(iii)   Third, unless the Purchase Termination Date has occurred, at the option
of an Owner Originator who is selling Receivables and other Purchased Assets on
such Purchase Date, by accepting a contribution to the Purchaser’s capital in an
amount equal to the remaining unpaid balance of such Purchase Price payable to
such Owner Originator in exchange for the capital stock of the Purchaser issued
to such Owner Originator making such contribution.


To the extent that (x) the amount due pursuant to Section 2.2 with respect to
all Receivables created or originated by such Originator that arose during the
corresponding Due Period is exceeded by (y) the amount paid to such Originator
during such Due Period pursuant to the foregoing sentences for such Receivables,
and such excess is not turned over to the Purchaser pursuant to clause first
above, such excess shall be treated as a reduction in the principal amount of
the Originator Note, effective as of the last day of the related Due Period;
provided, however, that if at any time the unpaid principal amount of the
Originator Note has been reduced to zero, such Originator shall pay the
Purchaser the remainder owed with respect thereto in immediately available
funds.


Section 2.   Joinder of New Originator. Each New Originator hereby agrees to
assume the duties, and to be bound by each of the obligations, of an Originator
under the Original Agreement, effective as of the Effective Date. Each New
Originator hereby agrees that each provision of the Original Agreement
applicable to an Originator is applicable to it and agrees to abide by each
provision of the Original Agreement applicable to an Originator. The Purchaser
hereby agrees that as of the Effective Date each New Originator shall be an
Originator for all purposes under the Agreement.

4

--------------------------------------------------------------------------------



Section 3.   Representations and Warranties of the New Originators. Each New
Originator hereby makes, as of the date hereof, as of the Effective Date and as
of each date provided for in the Agreement, each of the representations and
warranties made by the Original Originators under the Agreement (including
without limitation each of the representations and warranties set forth in
Sections 4.1 and 4.2 of the Original Agreement) as if each such representation
and warranty was set forth herein, mutatis mutandis. Each New Originator hereby
represents and warrants that: (a) it is a corporation formed under the laws of
its jurisdiction of formation, as set forth in Schedule II hereto, (b) it has
not been incorporated or otherwise existing under any the law of any other
jurisdiction, (c) it has not taken any action, corporate or otherwise, to
re-incorporate or otherwise re-form under the law of any jurisdiction, (d)
except as set forth on Schedule II hereto, it has no trade names that it has
used during the preceding six (6) years, (e) that its legal name, as set forth
on the records of its jurisdiction of formation is as set forth in Schedule II
hereto and that it has had no other names except as set forth in Schedule II
hereto, (f) that all records relating to the Purchased Assets are maintained by
it at the location(s) set forth in Schedule I hereto, (g) that the names of each
of its responsible officers is set forth on Schedule III hereto and (h) the
address to which any notice hereunder or under the Agreement shall be sent in
accordance with Section 10.2 of the Agreement is set forth on Schedule IV
hereto.


Section 4.   Covenants and Agreements of the New Originators. Each New
Originator hereby makes each of the covenants and agreements made by the
Original Originators under the Original Agreement (including without limitation
each of the covenants and agreements set forth in Articles V, VI, VIII and IX
and Section 10.6 thereof), as if each such covenant and agreement was set forth
herein, mutatis mutandis.


Section 5.   Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Agreement shall remain in full force and
effect. All references to the Agreement shall be deemed to mean the Agreement as
modified hereby. This Amendment and Joinder Agreement shall not constitute a
novation of the Original Agreement, but shall constitute an amendment thereof.
The parties hereto agree to be bound by the terms and conditions of the Original
Agreement, as amended by this Amendment and Joinder Agreement, as though such
terms and conditions were set forth herein.


Section 6.   Consent To Amendment to Receivables Sale Agreement. Effective as of
the date hereof, the Lender and the Administrator each consents to the amendment
of the Original Agreement by this Amendment and Joinder Agreement.
 
Section 7.   Conditions to Effectiveness of This Amendment and Joinder
Agreement. This Amendment and Joinder Agreement shall become effective on the
first date (the “Effective Date”) on which each New Originator shall deliver to
the Administrator the following documents and instruments, all of which shall be
in form and substance acceptable to the Administrator:



5

--------------------------------------------------------------------------------



(i)   Certificates of the Secretary or Assistant Secretary or similar officer of
such New Originator, each dated the date of this Amendment and Joinder
Agreement, certifying (A) the names and true signatures of the incumbent
officers of such Person authorized to sign this Amendment and Joinder Agreement
and the other documents to be delivered by it hereunder (on which certificate
the Purchaser, the Administrator and Lender the may conclusively rely), (B) that
the copy of the certificate of incorporation (or other applicable formation
document or documents) of such New Originator attached thereto is a complete and
correct copy and that such certificate of incorporation has not been amended,
modified or supplemented and is in full force and effect, (C) if such Person is
a corporation, that the copy of the bylaws of such Person attached thereto is a
complete and correct copy and that such by-laws have not been amended, modified
or supplemented and are in full force and effect, and (D) the resolutions of
such Person’s board of directors or other similar management body approving and
authorizing the execution, delivery and performance by such Person of this
Amendment and Joinder Agreement and the documents related hereto;


(ii)   Copies of good standing certificates for such New Originator, issued by
the Secretary of State of the State (or other appropriate government official)
of formation of such New Originator and the state where such Person’s principal
place of business is located;


(iii)       Acknowledgment copies (or other evidence of filing reasonably
acceptable to the Administrator ) of proper financing statements under the
applicable UCC, in such form as the Administrator may reasonably request, naming
such New Originator as the debtor and the Purchaser as secured party and
purchaser thereof and the Purchaser as assignee of the Receivables and the other
Purchased Assets or other, similar instruments or documents, as may be necessary
or, in the opinion of the Administrator desirable under the UCC or any
comparable law of all appropriate jurisdictions to perfect the transfer by such
New Originator to the Purchaser of the Receivables and the other Purchased
Assets;


(iv)     Search reports provided in writing to the Administrator, (A) listing
all effective financing statements that name such New Originator as debtor and
that are filed in the jurisdictions in which filings were made pursuant to
subsection (iii) above and in such other jurisdictions that the Administrator
shall reasonably request, together with copies of such financing statements
(none of which (other than any of the financing statements described in
subsection (iii) above) shall cover any Receivables or other Purchased Assets,
and (B) listing all tax liens and judgment liens (if any) filed against such New
Originator in the jurisdictions described above and showing no such Liens;


(v)  The Subordinated Note of the Purchaser, dated as of the date hereof, duly
executed by the Purchaser;


(vi)  Favorable opinions of the Scudder Law Firm, counsel to such New
Originator, as to such matters and in form and substance satisfactory to the
Company including, without limitation, the following:



6

--------------------------------------------------------------------------------



(A)   such New Originator is (1) a corporate entity or limited liability
company, as the case may be, organized, existing and in good standing under the
laws of its jurisdiction of organization, with all necessary power and authority
to own its properties and conduct its business as currently conducted, (2)
qualified to do business as a foreign corporate entity or limited liability
company, as the case may be, in good standing in each jurisdiction in which the
conduct of its business requires such qualification;


(B)   such New Originator has and had at all relevant times full power,
authority and legal right to exercise, deliver and perform its obligations under
this Amendment; and has or had at all relevant times full power, authority and
legal right to acquire, own and transfer the Receivables and the other Purchased
Assets;


(C)   this Amendment and Joinder Agreement and each other document related
hereto or thereto to which such New Originator is a party has been duly
authorized, executed and delivered by such New Originator and is a valid and
binding agreement, enforceable against it in accordance with its respective
terms, except to the extent that enforcement thereof may be limited by (1)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (2) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity);


(D)   the transfer of the Receivables and the other Purchased Assets by such New
Originator to the Purchaser pursuant to the Agreement, the compliance by such
New Originator with all of the provisions of the Agreement and the consummation
of the transactions contemplated the Agreement and each other document
contemplated hereby and thereby or thereby to which such New Originator is a
party will not (1) conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument known to such counsel to
which it is a party or by which it is bound or to which any of its property or
assets is subject, (2) result in any violation of the provisions of any order
known to such counsel of any court or governmental agency or body having
jurisdiction over it or any of its properties or (3) result in any violation of
the provisions of its articles of incorporation, other formation documents or
the by-laws or any statute or any rule or regulation of any governmental agency
or body having jurisdiction over it or any of its properties;


(E)   no authorization, approval, consent or order of, or filing with, any court
or governmental authority or agency is required by such New Originator, the
Purchaser or any other party to any of the Transaction Documents in connection
with the consummation of the transactions contemplated in the Agreement or any
other document contemplated hereby or thereby to which such Person is a party,
except such as have been obtained;



7

--------------------------------------------------------------------------------



(F)   to the best of such counsel’s knowledge and information without
independent inquiry, there are no legal or governmental proceedings pending or
threatened (1) asserting the invalidity of the Agreement or any other document
contemplated hereby or thereby to which such New Originator is a party, (2)
seeking to prevent the consummation by such New Originator of any of the
transactions contemplated by this Agreement or any other document contemplated
hereby or thereby to which it is a party or (3) which might materially adversely
affect the rights of the Purchaser, the Administrator or the Lender hereunder,
under the Agreement or any other agreement contemplated hereby or thereby;


(G)   the provisions of the Agreement are effective to create a valid security
interest in the Receivables and the other Purchased Assets and the proceeds
thereof in favor of the Purchaser and such security interest has been perfected
under all applicable laws and is prior to all other creditors of such New
Originator and the provisions of the Loan Agreement are effective to create a
valid security interest in the Receivables and the other Purchased Assets and
the proceeds thereof of such New Originator owned by the Purchaser and the
proceeds thereof in favor of the Lender and such security interest is perfected
under all applicable laws;


(H)   neither such New Originator nor the Purchaser is required to be registered
as an “investment company” under the Investment Company Act of 1940, as amended;


(I)   the inapplicability of the doctrine of substantive consolidation to the
Purchaser and each of the owners of the shares of stock of the Purchaser,
including such New Originator;


(J)   the existence of a “true sale” of the Receivables and the other Purchased
Assets from such New Originator to the Purchase under the Agreement; and


(K)   such other matters as the Administrator may reasonably request;


(vii)   A copy of this Amendment and Joinder Agreement, executed by each of the
parties hereto and consented to by each of the Lender and the Administrator; and


(viii)  Such other agreements, instruments, certificates, opinions and other
documents as the Administrator may reasonably request; and



8

--------------------------------------------------------------------------------



Section 8.   Miscellaneous.


(a)   This Amendment and Joinder Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment and Joinder Agreement
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment and Joinder Agreement.


(b)   The New Originators, jointly and severally, agree to pay all reasonable
expenses of the parties hereto, the Administrator and the Lender incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and Joinder Agreement and the documents executed in connection
herewith, including but not limited to (A) the legal fees of Hunton & Williams
LLP, counsel to the Administrator, (B) expenses incurred in connection with any
due diligence audit and (C) out-of-pocket expenses of the Administrator and its
agents, all such amounts to be paid within ten days after presentation of an
invoice therefor.


(c)   The descriptive headings of the various sections of this Amendment and
Joinder Agreement are inserted for convenience of reference only and shall not
be deemed to affect the meaning or construction of any of the provisions hereof.


(d)   This Amendment and Joinder Agreement may not be amended or otherwise
modified except as provided in the Agreement.


(e)   THIS AMENDMENT AND JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).










[remainder of page intentionally left blank]


9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment and Joinder Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.



 
CVTI RECEIVABLES CORP.
       
By:
/s/ Joey B. Hogan  
Name:
Joey B. Hogan  
Title:
Treasurer & CFO              
COVENANT TRANSPORT, INC.
       
By:
/s/ Joey B. Hogan  
Name:
Joey B. Hogan  
Title:
CFO              
SOUTHERN REFRIGERATED TRANSPORT, INC.
       
By:
/s/ Joey B. Hogan  
Name:
Joey B. Hogan  
Title:
Treasurer & CFO              
STAR TRANSPORTATION, INC.
       
By:
/s/ Joey B. Hogan  
Name:
Joey B. Hogan  
Title:
Executive Vice President & Treasurer              
COVENANT TRANSPORT SOLUTIONS, INC.
       
By:
/s/ Joey B. Hogan  
Name:
Joey B. Hogan  
Title:
Vice President                   





[signatures continued on following page]


--------------------------------------------------------------------------------



Consented to this 20th day of October, 2006:


THREE PILLARS FUNDING LLC
   
By:
/s/ Doris J. Hearn
Name:
Doris J. Hearn
Title:
Vice President        
SUNTRUST CAPITAL MARKETS, INC.
   
By:
/s/ Michael G. Maza
Name:
Michael G. Maza
Title:
Managing Director            





[end of signatures]


[signature page to Joinder Agreement - Covenant]


Back to Form 10-K [form10k.htm]

